Title: To James Madison from Alexander J. Dallas, 28 August 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        28 Aug. 1815.
                    
                    I have received your letter of the 13h. instant, relative to the distressed Seamen in New-York. I had previously put the business upon the footing, which you recommend; and informed the Mayor, that seamen in the public service would find relief from the Naval commander at the New-York station; that seamen belonging to Privateers, or merchant vessels, might easily find employment; but that, in the meantime, any advances made by the Corporation, would be reimbursed out of existing appropriations, if the cases were embraced by the law; and if not that you would chearfully reccommend a reimbursement to Congress. I think this is all that need be done at present.
                    An arrival from Lisbon at New-York, and another at Boston, with later intelligence, have produced a strong and credible rumour, that our Squadron has captured three Algerine Frigates and two Sloops. It is added, that the Ontario was left to blockade Algiers, while the Squadron continued in pursuit of the rest of the Enemy’s fleet. Commodore Bainbridge will, probably, reach the Mediterranean too late to partake in the triumphs of the war; at least, on the water. A bombardment, and the blockade, will be all the military operations left for him; but these will hasten a peace.
                    The edict of the King of Holland, which you have seen in the National Intelligencer, was intended to meet the Act of Congress, relative to counter-vailing duties. I have already been spoken to on the subject, by merchants who expect vessels from Holland. My answer is general, that there can be no change in the duties, until you have formally authorised it; and that, probably, you will think it a subject proper for a Treaty. Will it not be adviseable to insist, that to render the regulation reciprocal, all the ports of Holland, European or Colonial, must be open on the same terms, that all the American ports are open, through which the Territories, as well as the States, may be supplied? The Edict of Holland expressly excepts the Dutch Colonies. I am, Dear Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                